There are several propositions in this case which my brethren have erroneously decided as I now and have always understood the law to be. The decisions practically are all one way as I understood them. There are several reversible errors presented by the record. I do not care to enter into a discussion of any of these at any length. The reporter will condense the propositions, especially with reference to the attack upon the indictment, and the question of the two witnesses for the State being accomplices as contained in appellant's brief and motions for new trial and rehearing. The indictment is vicious and does not, in my judgment, charge an offense under the statute. The reporter will condense the substance of the grounds alleged as to the insufficiency of that instrument and the authorities relied upon by appellant. I desire further to say *Page 662 
there could be no question under the evidence of the State's witnesses that they are accomplices. They assisted in bringing about the alleged violation of the law and accepted the money tendered by appellant, and this is shown by their own evidence. The distinction between a detective ferreting out crime and the same party bringing about or instigating crime has been discussed in this State and the distinction drawn. The leading case is Dever v. State, 37 Tex.Crim. Rep.. There are other cases cited in appellant's brief. The recent case of Bush v. State, 151 S.W. Rep., 554, also draws the distinction. It will be of no practical value for me to elaborate or discuss the question as appellant has done so ably and fully in his brief, which will be reported substantially by the reporter.
I respectfully, without going further into this matter, enter my dissent.
 *Page 245